 JIM KELLEY'S TAHOE NUGGET357TahoeNugget,Inc. d/b/a Jim Kelley's Tahoe Nuggetand Hotel-Motel-Restaurant Employees&Barten-ders Union,Local 86,Hotel&Restaurant Employ-ees & Bartenders International Union,AFL-CIO.Case 20-CA-9738December 16, 1976DECISION AND ORDEROn January 28, 1976, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. General Counsel and theCharging Party filed briefs in opposition to theexceptions.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs 1 and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, but for thereasonsset forth below rather than for the reasons setforth in his Decision.On August 3, 1959, the Reno Employers Council, avoluntary association of employers engaged in thecasino,restaurant, and other industries, recognizedand entered into a contract with Local 86 on behalf ofitsmember-employers in the Lake Tahoe area.Respondent, Tahoe Nugget, thereafter in 1962 joinedtheCouncil and became a party to the 3-yearmultiemployer contract then existing between theCouncil and Local 86. Respondent continued to be apartyto successivecontracts between the Counciland Local 86, including one that was due to expire onNovember- 30, 1974.On September 18, 1974, Respondent timely with-drew from the multiemployer arrangement andsubsequently refused to bargain with Local 86,claimingthat it had a reasonably grounded doubt asto Local 86's majority status among its own employ-ees.We agree with the Administrative Law Judge thatthe presumption of majority arising from Respon-dent's voluntary recognition of a labor organization1Respondent's request for oral argument is hereby denied,as the recordand the briefs adequately present the issues and the positions of the parties.2Mohawk Business Machines Corporation,1116 NLRB 248 (1956);Dank-er & Sellew, Inc,140 NLRB 824 (1963), enfd. 330 F.2d 46 (C.A. 2, 1964).3Local Lodge No 1424, InternationalAssociationof Machinists, AFL-CIO[Bryan Manufacturing Co.] v. N .L RB362 U.S. 411 (1960).4North Bros. Ford,Inc.,220 NLRB 1021(1975), and cases cited therein.5ShamrockDairy, Inc,ShamrockDairy of Phoenix,Inc., and ShamrockMilk Transport Co,119 NLRB 998 (1957), and 124 NLRB 494 (1959), enfd.280 F.2d 665 (C A.D.C., 1960), cert. denied 364 U.S. 892 (1960);Bartenders,Hotel,Motel and Restaurant Employers Bargaining Association of Pocatello,Idaho and its Employer-Members,213 NLRB 651 (1974) (Member Kennedydissenting).6We think our dissenting colleague reads too much intoSheridanCreations,Inc.,148 NLRB 1503 (1964), andMor Paskesz,171 NLRB 116(1968),which involved the lawfulness of the employers'withdrawal from227 NLRB No. 72as the exclusive collective-bargaining representativeof its employees continued after its withdrawal from amultiemployer unit and reversion to its originalstatus.We nevertheless take this gpportunity toclarifyand precisely define our rationale for sojoining in the Administrative Law Judge's conclu-sion.Unless a majority of an employer's employeesdesire representation by a union,an employer cannotlawfully force representation on them by joining amultiemployer bargaining unit .2 Respondent wouldthus have violated the Act when it became a party toitsmultiemployer contract if a majority of its employ-ees had not desired representation by Local 86.The Board has held, in light of the Supreme Court'sdecision inBryan ManufacturingCo., 3 that a respon-dentmay not defend against a refusal-to-bargainallegation on the ground that original recognition,occurring more than 6 months before charges hadbeen filed in the proceeding raising the issue, wasunlawful.4 Any such defense is barred by Section10(b) of the Act, which, as the Court explained inBryan,was specifically intended by Congress to applytoagreementswithminority unions in order tostabilize bargaining relationships. That means thatRespondent cannot now attack the Union's majoritystatus among its employees in the single-employerunit when recognition was originally extended andthatwe must accept as a fact that the Unionrepresented a majority in that unit at that time.The Board has consistently presumed that a volun-tarilyrecognized union continuesto be the majorityrepresentative of the unit employees.5 This presump-tion is carried throughout the life of the collective-bargaining contract and thereafter. We do not thinkthat a different result should obtain in this case.6To rebut the presumption of continued majoritystatus properly, the employer must show either thatthe union in fact no longer enjoys majority status orthat its refusal to bargain was predicated on areasonably grounded doubt as to the union's contin-ued majority status.? If the employer desires tochallenge the union's majority status, it may file amultiemployer bargaining units.There the Board held that, until theemployers timely withdrew from the multiemployer unit, their bargainingobligations were based on the majority status of the union representing allthe employees in the unit. This holding was grounded on the principle thatthe multiemployer unit, once established,remains the appropriate unit for allthe employees and employers until lawfully disestablished or modifiedThese cases,therefore,say nothing about the presumption of majority statusexistingoriginallyamong the employees of each employer.Once anemployer lawfully withdraws from the unit,of course, it is free to justify awithdrawal of recognition by successfully rebutting the presumption.7SeeCelanese Corporation of America,95 NLRB 664 (1951),LaystromManufacturing Co.,151NLRB 1482(1965), enforcement denied on othergrounds 359 F.2d 799 (C.A. 7, 1966);TerrellMachine Company,173 NLRB1480 (1969), enfd. 427 F.2d 1088 (C.A. 4, 1970), cert. denied 398 U.S. 929(1970);BarringtonPlaza and Tragmew, Inc,185NLRB 962 (1970);Automated Business Systems a Divisionof LittonBusiness Systems, Inc., a(Continued) 358DECISIONSOF NATIONALLABOR RELATIONS BOARDpetition with the Board seeking an election. To holdotherwise, as does our dissenting colleague, wouldmean that formation or dissolution of, or any entryinto or departure from, a multiemployer unit would,standing along, establish objective and substantialreason to doubt the previously existing majority. Butthe dissentsetsforth neither facts nor reasons whythis should be the result. Such result would permit thequestioning of majority on every change in thecomposition of the multiemployer unit, would deterthe formation of such units, and would inhibitstability in bargaining. Before we depart from prece-dent to venture in this direction, far more cogentreasons are required than we perceive here .8Since we are in agreement with the AdministrativeLaw Judge that Respondent has failed to prove thatLocal 86 no longer in fact enjoys majority status orthat Respondent's refusal to bargain was predicatedon a reasonably grounded doubt as to Local 86'smajority status, we find that Respondent has violatedSection 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Union.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas'itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Tahoe Nugget,Inc. d/b/a Jim Kelley's Tahoe Nugget, Crystal Bay,Nevada, its officers,agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.MEMBER WALTHER,dissenting:I take issue with my colleagues' conclusion that thepresumption of majority status flowing from thecontract in the multiemployer unit survives Respon-dent's timely withdrawal from that unit. By a processresembling alchemy, my colleagues have concoctedthe existence of majority status with only the thinnestsupport in legal reason and have, in complementaryfashion, ignored valid distinctions between the pre-sumptions applicable to single-employer and mul-tiemployer units.Itwas some 14 years ago that Respondent in 1962voluntarily joined _ a multiemployer bargaining unitand recognized Local 86 as the representative of itsemployees. No election has ever been held either inSubsidiaryof LittonIndustries,Inc, 205 NLRB 532 (1973),enforcementdenied 497F.2d 262 (C.A. 6, 1974);Walter E Heyman d/b/a StanwoodThriftmart,216 NLRB 852 (1975);JamesW.Whitfieldd/b/a CuttenSupermarket,220 NLRB 507 (1975).8The presumption that a bargaining relationship,lawfully established,lawfully continues is embedded in the statute and precedent. Unrepresentedand represented'employees are both presumed to desire continuation of theexisting status in the absenceof proof to the contrary.Were there objectivethe multiemployer unit or in a unit of Respondent'sown employees, nor has Respondent ever recognizedor bargained with Local 86 on asingle-employerbasis. Thus, at no time during the course of Respon-dent's 14-year bargaining relationship has there beenany attempt to ascertain the majority sentiments ofRespondent's employees. I cannot accept my col-leagues'assertion that in these circumstances Local86 should be presumed to be the majority representa-tiveof Respondent's employees once Respondentsecedes from the multiemployer unit.My colleagues argue that unless a majority ofRespondent's employees in 1962 desired representa-tion by Local 86 Respondent could not lawfully haveforced representation on them by joining the mul-tiemployer unit. They further - note that Respondentcannot now attack Local 86's majority status amongits own employees at the time of original recognitionbecause of Section 10(b). From this my colleagues,citing cases which deal with the presumption ofmajority status in single-employer units, constructtwo entirely distinct and severable presumptionswhich in turn give birth to yet a third presumption.Startingwith (1) a valid presumption of majoritystatus in the multiemployer relationship, they turnback, and (2) interweave a second presumption offormer majority status in the single-employer unitbased upon the 10(b) prohibition against findingconduct which occurred years ago to be unlawful.From the interweaving of these two presumptions themajority manages to conceive yet a third presumptionof current majority status in the single-employer unitwhich otherwise has no basis in fact or in logic. WhileI do believe that the Board can and should baseviolations of Section 8(a)(5) upon legitimate legalpresumptions, a violation predicated upon a pre-sumption arising not out of fact but out of theintermarriage of two other presumptions is, in myview, not a proper basis upon which to establish aviolation. It must never be forgotten that an 8(a)(5)finding effectively prevents employees from exercis-ing their right to a free choice in the selection of acollective-bargaining representative-a right 'theseemployees have never had an opportunity to exercise.My colleagues' argument conveniently ignores thecritical fact that, contrary to the situation in a single-employer unit, the relevant majority in a multiem-evidence here sufficient to raise a reasonabledoubt of the Union'scontinuingmajority, there wouldbe no need toconsiderthe propriety of anypresumption.Although,as our colleage argues,had the Unionlost itsmajority among the employeesof any single employer it could nonethelesshave compelledbargainingin the multiemployerunit, he suggests no reasonto believe thatithad lost thatmajorityAt best, hisargument begs thequestion and replaces the common expectationof continuity with one ofchange. JIM KELLEY'S TAHOE NUGGET359ployer unit is the majority of employees within theentiremultiemployer unit.9 Thus, notwithstandingthe constraints' imposed on the. employer at the pointof initial recognition (constraints which may perhapssupport a presumption that the- union was majorityrepresentative of the employer's employees at thetime of original recognition),oncethe employer joinsthe multiemployer unit, it does not in theory violatethe law by continuing 'to bargain3 with a union whichdoes not have majority status among its own employ-ees. Indeed, unless the employer .has timely with-drawn from the multiemployer unit, it is required tobargain with any union representing a majority ofemployees within that multiemployer unit, regardlessof the union's standing among the employer's' ownemployees.10 Consequently, the presumption of con-vides no basis in-fact or in law for a:presumption ofmajority in the single-employer unit, since the formerpresumption exists regardless of, or even contrary to,actual majority status on a single-employer basis.It should be recognized that the presumption ofcontinued majoritystatus-is in fact nothing more thana convenient legal fiction employed by the Board toinsure the stability off the collective-bargaining rela-tionship - by preventing frivolous And unnecessaryinterruptions of that relationship. As stated by theBoard inTerrellMachine Company,``[t]his presump-tion is- designed to promote stability in collective-bargaining relationships, without -impairing the freechoice -of employees. " 11Since they are essentially legal fictions, however,presumptions should not be employed where they failutterly to mirror reality (as when the probability ofthe fact presumed to, be in existence diminishes tonothingness) or when their use comes up , againstsome. important, countervailing policy, consideration(such as employee free choice). In my opinion,- themajority has here extended an acceptable and usefulfiction (the presumption of continued majority status)to the point where `it no' longer 'reflects `probablereality and, instead of promoting-bargaining stability,works to the detriment-of employee free choice. 'While Respondent did not engage in any potential-ly improper interrogation of its employees, it -didplace- in the record the evidence available to, itsupporting its position that there is a doubt as to theUnion's -majority status. This included: (1) evidenceof Local 86's poor financial picture, (2) association-wide, figures concerning Local 86 membership, (3)newspaper reports that Local ,86 was reorganizing, (4)evidence of a high employee turnover rate, (5) reportsof employee dissatisfaction with Local 86, and (6)reports of Local 86's inactivity. Clearly the recorddoes not support any finding of bad faith on the partof Respondent in doubting Local 86's majority status.Iwould accordingly refuse to presume that Local86 continues to be majority representative of Respon-dent's employees and would require Local 86 to comeforward with its own evidence of majority. As Local86 has not done so, I would dismiss the complaint,thereby leaving the parties and, most importantly, theemployees to the Board's representation procedures ifthere- exists a question _concerning-representation inthe single-employer unit.9 Sheridan Creations, Inc.,148 NLRB 1503 (1964), enfd. 357 F.2d 245(C.A.,2, 1966), cert. denied 385 U S. 1005 (1967);Mor Paskesz,171 NLRB116 (1968).10 SeeSheridan Creations, supra11 173 NLRB 1490,1481 (1969).DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscasewas heard in South _ Lake Tahoe, California, onSeptember 23, 24, and 25, 1975. The charge was filed onNovember 19,1974, by Hotel-Motel-Restaurant Employees& BartendersUnion, Local 86, Hotel & RestaurantEmployees '& Bartenders International Union, AFL-CIO,herein called the Union. The complaint issued on August13, 1975,-and allegesthat Tahoe Nuggett, Inc. d/b/a JimKelley's Tahoe Nugget, herein called Respondent, violatedSection 8(a)(5) and (1) of the National Labor Relations Act,as amended.IssuesThe ultimateissue-iswhether Respondent, violatedSection 8(a)(5) and (1) of the Act by withdrawing recogni-tion from and refusing to bargain with the Union as thecollective-bargaining representative-of its bar and culinaryemployees. The subsidiaryissues are:----1.Whether the rebuttable presumption of the Union'scontinued majority status which flowed from a contract in amultiemployer bargainingunitsurvived Respondent's time-ly withdrawal from that unit and was applicable to a single-employer bargaining unit.2.If .the presumption did apply, whether Respondenthas rebutted that presumption by affirmatively establishing,that the Union had, in fact, lost its,majority or by showingthat Respondent had sufficient objective basis for reason-ably doubting the Union's continued majority.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses,to argue orally, and toafile briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel, Respondent; and the Charging Party.Upon the entire record of the case and from myobservationof the witnesses and their demeanor, I makethe following: 360DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the operation ofa gaming casinoat Crystal Bay, Nevada.During the yearimmediately preceding issuance of complaint,Respon-dent's gross revenue was in excess of $500,000, and duringthat same year,Respondent purchased and received goodsand materials valued in excess of $10,000,which directlyoriginated outsideof Nevada.In addition to employinggaming control personnel,Respondent in its busy seasonemploys about 52 employees in itsbar and culinaryoperation.In its low season,Respondent employsabout 35or 40 employeesin that group. The culinaryclassificationsinclude cooks,waitresses, busboys,bartenders,and porters.Thus,it appears that Respondent,in addition to operating agaming casino,has bar and restaurant facilities. iRespondent is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and(7) of the Act,and it will effectuate thepoliciesof the Actfor the Board to assert jurisdiction. SeeThe Anthony Company d/b/a El Dorado Club,220 NLRB886 (1975),and cases cited therein.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.TheBackgroundThe Reno Employers Council,herein called the Associa-tion,isa Nevada corporation with an office in Reno,Nevada.It is a voluntary association of employers engagedin the casino,restaurant,and other industries.The Associa-tion exists,in part,for the purpose of representing itsmember-employers in collective bargaining and administer-ing collective-bargaining agreements, with various, labororganizations including the Union.The Union . and theAssociation entered into a multiemployer collective-bar-gaining contract on August 3, 1959. The Association agreedto the contract on behalf of employers it represented in theLake Tahoearea. Succeeding contractsfollowed,2 with thelast effective from December 1, 1971, through November30, 1974.3That contract was between the Union and theAssociation on behalf of the individual members thereofsignatory thereto.Five employers were signatory to thecontract,includingRespondent.4Employees covered bythat contract were those in the employers'bar and culinaryoperations at Lake Tahoe.Respondent opened for businesson July 2,1962:Respon-dent joined the Association,and became a party to theiIn a petition for an electionfiled byRespondent,it describes its type ofestablishment as "food service and gaming casino "2 In some of these contracts new employer-members of the Associationwere added and other employers were deleted3Nevada is a right-to-work State and none of the contracts contain aumon-security clause.4The signatory employers were Barney's Club,Harvey's Resort Hotel,Nevada Lodge,Sahara-Tahoe,and Respondent.sThe General Counsel concedes in its complaint that the withdrawal wastimelymultiemployer bargaining agreement between the Associa-tion and the Union that was effective from November 30,1962,through November 30, 1965..Respondent continuedto be a party to the successive contracts through the onethat expired on November 30, 1974.On September 18, 1974, Respondent timely withdrew itsmembership from the Association.5 On October 23, 1974,Respondent refused to bargain with the Union, andRespondent has withdrawn recognition from the Union.On July 25,1975,Respondent filed a petition for anelectionwith the Board.That petition,seeks an electionamong Respondent's culinary and bartender employees ina single-employer unit.The complaint alleges a refusal tobargain in that single-employer unit.The complaint alleges,the answer admits, and I find that the appropriate bargain-,ing unit is:All employeesemployed bythe Respondent in its barand culinaryoperations at itsCrystal Bay,Nevadaoperations,excluding all other employees,guards andsupervisors as defined inthe Act.-B.TheTestimony-1.The testimony.of Staff and-the LM-2 formsAlfred E.Staff is the bar managerfor the Overland Hotelin Reno.From earlyJuly 1973 toJune 7,1974, when atrusteeship was imposed on the Union,Staff was presidentof the Union.6During that time,Staff, in addition to beingunion president,was a full-time bartender.The only full-time paid union officer wasSecretary-Treasurer andBusinessManager E.W. Tucker.Staff testified that anumber of events occurred during the summerof 1974.However,it is apparent that these events took place beforethe trusteeship was imposed, and the sequence of events setforth belowiskeyed to the June 7 imposition of thetrusteeship.Otherwise,the following fmdings are based onStaffs credited testimony.In June 1974, the Union hadabout $11,000 in itstreasury,and that amount wasdecreasing.However, the Union's liabilities did not exceedits assets.About thattime,the Union hadapproximately1,000 members,of whom between 700 and 800 were paid upin their dues.?Sometime before the trusteeship was im-posed,theUnionsent Business Manager Tucker to theheadquarters of the International in Cincinnati to see if hecould obtain some money to help the Union organize. Theexecutive committee had discussed the need to obtain moremembers and to build the membership up to a point wherethe Union could have some strength when it met with theemployers to negotiate the next contract.Tucker went toCincinnati and discussed the matter with representatives ofthe International.He then returned and reported to theexecutive committee that the International would give the6 Staff was unsure on his dates.He averred that he believed thetrusteeshipwas imposed in August,but that it might have been in June.Howard Lawrence;a business representative who is the chief executiveofficer of the Union in the Lake Tahoe area, testified that the trusteeship wasimposed on June 7, 1974. I credit Lawrence.TThe highest number of members during StafFs term of office was about1,200. JIM KELLEY'S TAHOE NUGGET361Union money to organize if the officers resigned, the Unionwent into a trusteeship, and the International administeredtheUnion. The executive committee decided to let theInternational take over. The matter was brought up at thenext regular meeting of the Union, and a majority of themembership voted to accept the trusteeship. The officersresigned, and on June 7, 1974, the trusteeship was imposed.Al Barmlet was appointed international trustee and formerBusiness Manager Tucker became his assistant.During the time that he was president, Staff spoke tosome union bartenders he worked with at the OverlandHotel, and he received comments from them to the effectthat they were discouraged with the Union, that the Uniondidn't do anything for them, and that they did not like theway the Union was being run. Some bartenders said, "whenis the Union going to be able to do anything for us," "theynever do nothing for us," "what's the sense of joining aunion." He never received any compliments on the perfor-mance of the Union. In addition to talking to bartenders atthe Overland Hotel, he spoke to some culinary workers atvarious clubs in the Reno area in an attempt to organizethem. However, there is no evidence in the record that anyemployees of Respondent expressed dissatisfaction with theUnion to Staff.At the end of the hearing, Respondent offered inevidence certain LM-2 forms for the years 1972 through1974 which the Union had filed with the Department ofLabor.Those exhibits were received in evidence. Notestimony was offered to explain or interpret the exhibits.The report for 1974 states that the Union was placed underan international trusteeship on June 7, 1974, and thatBramlet was appointed international trustee. The reportsshow that the Union received $84,891 in dues in 1974;$74,142 in 1973; and-$77,117 in 1972.There is no evidence in the record that Respondent knewof the existence of the LM-2 forms at a time when it decidedto withdraw recognition from the Union. In a similar vein,there is no indication in the record that Respondent knewof the substance of the matters testified to by Staff at thattime. Respondent did not rely on those matters in decidingto withdraw recognition from the Union, and apparentlyRespondent is relying on them solely for the purpose ofattempting to prove that the Union, in fact, did not havemajority status.8 With regard to the matters set forth below,Respondent contends that it did have a reasonably baseddoubt as to the Union's majority, upon which it acted inwithdrawing recognition.2.The remarks by employees of Respondent andthe Newspaper articlesDaleMcHatton is Respondent's manager .9 In earlySeptember 1974, McHatton overheard Dave Wilmurth,who at the time was employed by Respondent as a cook,speaking to Union Representative Hart.Wilmurth told8As the Board held inBartenders, Hotel,Motel andRestaurantEmployersBargaining Association of Pocatello, Idaho, and its Employer-Members213NLRB 651 (1974), an employer's reasonably based doubt of a union'sma ostatus must be predicated on information it had at the time of itsrefusal to bargain. See alsoOrion;210 NLRB 633 (1974), enfd. 515 F 2d 81(C.A. 7, 1975)9The complaint alleges, the answer admits, and I find that McHatton is asupervisor within the meaning of the Act.Hart that he was making over scale without paying duesand he asked Hart what the Union could do for him.Wilmurth then said to McHatton, "if I don't have to payany dues and I'm making over scale now, what good arethey going to do, isn't that right, Dale." McHatton repliedthat it was Wilmurth's problem.1° The same day, McHattonreported the incident to Respondent Secretary-Treasuryand Comptroller Francis R. Cannon.About the same date, McHatton overheard waitress PatTucker, talking to another waitress. He heard Tucker say,"I'm not going to join until I find out if they can do morethan what the employer is doing for me now." McHattonalso reported that incident to Cannon, who replied thatTucker had made similar remarks to him. In July or August1974, Tucker had told Cannon-that she had never belongedto the Union and that she couldn't see where the Unioncould do anything.During the period between July and October 1974,McHatton overheard bits and pieces of other conversationsbetween employees about the status of the Union and howmany people the Union had. He testified that-he couldrecallconversationsbut not the people involved. Heaverred that they talked about the Union going broke, theUnion not having enough organized people, and theirfeeling that the Union could not do anything for them. Hereported those bits and pieces of conversations to manage-ment officials.Howard Schlegel was swing-shift manager for Respon-dent from May through December 1974.11 In mid-Septem-ber 1974, he overheard a conversation between two womenin a restaurant booth at the club. One of them was EvelynDrew, one of Respondent's casino cashiers.,He heard Drewsay that she didn't care for union activities and she couldn'tunderstand what they would do for her. As a casino cashier,Drew was not within the bar and culinary employeesbargaining unit. Schlegel reported the incident to Cannon.Schlegel testified that-he overheard other conversations byemployees in September, but that he didn't recall anyspecific statements or any particular persons.All of the incidents that were reported to Cannon were, inturn, reported by Cannon to Respondent General ManagerMiltonberger and Respondent President Kelley.Cannon credibly testified that sometime after July 22,1974, he read articles in the Reno Journal and in theGazette which reported that the Union was reorganizingand had brought in organizers.3.The conversations between Respondent'ssupervisors and the decision to withdrawrecognitionCannon, in his testimony, was very vague on dates. Heaverred that he had had a number of conversations withMcHatton and Schlegel between the end of July and theearly part of October 1974, but that he didn't rememberioThis finding has been based on the credited and uncontradretedtestimony of McHatton. The Union's records show that Wilmurth appliedfor membership in the Union and paid initiation fees and dues on September20, 1975. However, that fact does not refute McHatton's assertion thatWilmurth made the remarks set forth above.iiSchlegel was a supervisor within the meaning of the Act. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDdates.On one occasion he asked McHatton if there hadbeenany union activity -around, and McHattori said thatthere had been people in there.12 Cannon asked McHattonifMcHatton heardanyinformation from the' employeesabout the Union. McHatton replied that there had beensome discussionwith people and remarks were made to the'effect that they couldn't see whit the Union could do forthem.Cannon hada similar discussionwithSchlegel.After expressing considerable ambiguity on the dates,Cannon averred that he hada discussionwith RespondentPresidentKelley and General Manager Miltonbergerduring the first part of August 1974. Kelley asked Cannonwhether there ever had been any grievances filed, andCannon replied that to his knowledge there had beennone.13They alsodiscussedthe amount of turnover amongRespondent's employees. The turnover ratio was about 4 to1a year, with four employees being hired for every one thatremainedper year.14 Kelley asked Cannon whether Can-non thought the Union hid sufficient membership in theoperation at the lake. Cannon replied that he didn't thinktheUnion had controlling membership because of theamount of personnel turnover. He also told Kelley that hehad been informed by McHatton and Schlegel that theyhad been told that the Union couldn't do anything for theemployees. In addition, he said that the rumor was that theUnion had about 800 to 1,000 members in the entire area.Cannon also told Kelley that they had never had anycorrespondence as faras an electionwas concerned.On September 10 or 12, 1974, Cannon, Kelley, andMiltonberger had anothermeeting.At that meeting Kelleyasked Cannon whether they should withdraw from theAssociation. Cannon replied that management felt that theUnion didn't have enough employees to win an election,and he recommended to Kelley that they withdrawrecogni-tion from the Union. He also said that the Associationshould be notified that they were withdrawing. He toldKelley that the rumor was that the Union-was in troublefinancially and that the Union was trying to organize andobtain funds from out of State in order to continue theirorganizing.Miltonberger said that he felt the same asCannon, and that the Union did not represent the majorityof the employees at that time.Cannon, Miltonberger, and Kelley met againon Septem-ber 16, 1974. Cannon said that he didn't think that theUnion represented the employees and that based on theinformation he had received, both directly and indirectly,they shouldchallengethe Union as far as an election wasconcerned. He said that the turnover was so great that hecould not see how the employees would bring in a vote forthe Union. At that meeting, the three of them made thedecisionthat the Union's majority status should be chal-lenged.-12McHatton testified that he couldn't "recollect" whether he had seenunion business agents on the premises for business purposes during the 13years he was day-shift manager before September 1974. Schlegel testifiedthat during the time he worked on the premises between May and December1974, he saw one union representative in September, and that was Bob Hart.BusinessRepresentative Lawrence testified that he had several conversationswith Schlegel on the premises between June and September 1974, as well astwo or three such conversations after September. I credit Lawrence.13Cannon testified that he didn't recall anything being filed showingviolations, that he was not aware ofanycontract violations, and that it wasRespondent's policy toabideby the contract.4.The Union's demand for negotiations andRespondent's refusalThe last contract expired byits termson November 30,1974. By letter datedJuly 22, 1974, Union InternationalTrustee Al Bramlet notified Respondent of his desire tochange and modify the contract and sought to arrange forcollective-bargaining negotiations. By letter dated Septem-ber 18, 1974, to the Association, Respondent resigned itsmembership in the Association and withdrew its authoriza-tion for the Association to represent it in connection withcollective bargaining or labor relations. A copy of thatletterwas sent to the Union with a covering letter datedSeptember 18, 1974, notifying the Union that the outstand-ing contract was terminated effective as of the term thereof.By letter dated September 27, 1974, Phillip Bowe, theUnion's attorney, acknowledged Respondent's September18,1974, letter withdrawing from the Association andrequestedRespondent to contact Bramlet to discuss aconvenient time for negotiations. By letter dated October11, 1974, Respondent informed the Union that it had neverdealt with either Bowe or Bramlet, that it understood thatBramlet represented a local in Las Vegas, and that it did notunderstand the Union's request. Bowe responded by letterdated October 15, 1974, in which he told Respondent thatBramlet had been appointed international trustee and thatTucker wasBramlet's assistant.On October 18, 1974, Boweonce again wrote to Respondent demanding that negotia-tions begin. By letter dated October 23, 1974, Respondent'sattorney,Berke, reminded the Union that Respondent hadpreviously withdrawn from the multiemployer unit andnotified the Union that it its demand for bargaining was arequest to bargain in a single-employer unit: "then at theinstructions of our client, we inform you that our client hasa genuine doubt that your local represents on uncoercedmajority of its employees in an appropriate unit." The letterwent on to state that Respondent would fulfill whateverlegal obligations it had if the Union won a Board-conduct-ed election.The Union filed the unfair labor practice charge onNovember 19, 1974, in which it alleged that Respondentunlawfully refused to recognize and bargain with it.Respondent admits that commencing on or about Octo-ber 23, 1974, it has refused and continues to refuse tobargain collectively with the Union and has withdrawnrecognition from the Union.On July 25, 1975, which was about 9 months after therefusal to bargain and about 8 months after the filing of the14Though the turnover ratio varied considerably with different groups ofemployees, it was approximately 4 to 1 among the culinary employees as wellas the average for the employees as a whole The turnover for cashiers wassmall, but for dishwashers it ran about 10 to 1, for bus personnel, 6 or 8 to 1,for porters, 8 to 1, and for cooks, 4 to 1. A compilation from Respondent'srecords,which was prepared shortly before the hearing, showed that ofapproximately 102 culinary employees who were on Respondent's payrollsometime in 1974, 21 had been employed at some point in 1973, and 10 hadbeen employed at some point in 1972. Respondent's average employeecomplement in its peak season was about 87, and in its low season about 55,with the high in the culinary unit about 52 and the low about 35 or 40. JIM KELLEY'S TAHOE NUGGET363charge, Respondent filed a petition for an election with the-Board.15C.Analysis and Conclusion's1;--The presumption of majorityAs the Board held inWalter E. Heyman d/b/a StanwoodThriftmart,216 NLRB 852, 853 (1975):A contract, lawful on its face, raises a presumption thatthe contracting union was the majority representative atthe time the contract was executed, during the life of thecontract, and thereafter.22 Shamrock Diary,Inc.,119 NLRB 998,1002(1957), and 124 NLRB494, 495-496 (1959),enfd.280 F.2d 665(C.A.D.C.),cert. denied 364U S. 892(1960).The legality of the Union's initialrecognition by Respon-dent is not subject to attack in this case. InStanwoodThriftmart,the Board said:The Board has held that events time-barred by thelimitationsprovision of Section 10(b) of the Act maynot be used to overcome the presumption of majoritystatusraised by a contract valid, on its face. Thecontractcontainsa clause which recognized the Unionas majority representative and a lawful union-securityclause. The legality of the Union's initial recognition byRespondent was precluded by Section 10(b) of the Actfrom being attacked at the time of Respondent'stermination of the contract and withdrawal of recogni-tion from the Union. Therefore, we find that Respon-dent may not defend its refusal to continueto recognizeand bargain with the Union by an attack on its initialrecognition of the Union. [Footnote omitted.]In the instantcase,the presumption of continuedmajoritystatusis 'based on a contract in a multiemployerbargaining unit. The complaintalleges arefusal to bargainin a single-employer bargaining unit-. A serious question ispresented as to whether the presumption of continuedmajority which flowed from the existence of the multiem-ployer contract survived the withdrawal of Respondentfrom the multiemployer unit and can be applied to thenewly createdsingle-employer unit. There has never beenany contract between Respondent and the Union in thesingle-employer unit and, therefore, any presumption ofmajority mush flow from Respondent's inclusion in themultiemployer contract that expired on November 30,1974.InDowntown Bakery Corp.,139NLRB 1352 (1962)enforcement denied in pertinent part 330 F.2d 921 (CA. 6,1964), a successor employer refused to bargain with a unionwhere that union was the Board-certified representative ofthe employees in a multiemployer bargaining unit whichincluded -a predecessor employer. In that case the predeces-sor employer had signed a separate collective-bargaining15That petitionmistakenly .shows the contract expiration date asFebruary 15, 1975. In fact, the contract expired on November 30, 1974.16Much ofthe legal analysis set forth below is the same as that which iscontained in my Decision inSahara-Tahoe Corporation, d/b/a Sahara TahoeHotel,229 NLRB No. 151 (1976), a case that involved many ofthe same legalprinciplesagreement with the -union. Relying on a presumption ofcontinued majority, the Board found that the successoremployer violated Section 8(a)(5) of the Act by refusing tobargain with the union in the single-employer unit.-TheSixth -Circuit refused to enforce the Board's bargainingorder, holding in part that there was not sufficient evidencein the record- to support a finding of majority status of theunion.InThe Richard W.- Kaase Company,141NLRB 245(1963)i enforcement denied in pertinent part 346 F.2d 24(C.A. 6, 1965),'a similar factual pattern was presented,' andthe Board followed itsDowntown Bakeryprecedent. InRichardW. Kaase Co.case, a union was certified as thecollective-bargaining agent of the employees of employersin a multiemployer bargaining unit which included apredecessor employer. That employer executed a separatecollective-bargaining agreement. Thereafter, a successoremployer continued to recognize the predecessor's contractbut later withdrew' recognition.The Board found that thesuccessor violated Section 8(a)(5) of the Act. The SixthCircuit once again refused to enforce the Board's order,holding: "the ambiguity -inherent in the multi-employerelection here relied on vitiates its efficacy to prove amajority as to any single employer."The Board law established by theDowntown BakeryandRichard W. Kaase Co.cases is not directly applicable to theinstant situation. In each of those, cases, the individualemployer had signed separate collective-bargaining con-tractswith the union and the presumption of continuedmajority could flow from those contracts rather than fromthemultiemployer certification. In - the instant case, theinitial collective-bargaining relationship was in a multiem-ployer bargaining unit and the contracts to which Respon-dent was a party were multiemployer bargaining contract.'?However, I believe that the presumption of continuedmajority flowing from the multiemployer contracts requiresa derivative presumption of the Union's majority status,which is applicable to each of the employer-members of themultiemployer bargaining unit separately. Unless a majori-ty of an employer's employees desire representation by a,union, that employer may not lawfully force representationon them by joining a multiemployer bargaining arrange-ment.Mohawk Business Machines Corporation,116 NLRB248 (1956);Dancker & Sellew, Inc.140 NLRB 824 (1963),lenfd. 330 F.2d 46 (CA. 2, 1964). Thus, Respondent wouldhave violated the Act in 1962 when it became party to themultiemployer collective-bargaining agreement if a majori-ty of its employees did not desire representation. Any unfairlabor practice charge relating to such a violation wouldhave had to have been filed within 6 months from that time.Respondent may not now either attack the initial bargain-ing relation or use it to establish a defense to a refusal-to-bargain complaint. As the Board held inNorth Bros. ForaInc.,220 NLRB 1021(1975):18Section 10(b) of the Act confines the issuance ofunfair labor practice complaints to events occurring17 It is alsonoted that, unlike the instant situation, both those casesinvolved conflictingrepresentationalclaims by oval unions.18 See alsoStanwood Thrift mart, supra. 364DECISIONSOF NATIONAL LABORRELATIONS BOARDduring the 6 months immediately preceding the filing ofa charge and has been interpreted by the SupremeCourt to bar finding any unfair labor practice, eventhough committed within that period, which turns onwhether or not events outside that period violated theAct.Bryan Manufacturing, Co.3 The Court,, holding thatmaintenance and enforcement of a contract more than6 months after recognition of a minority union did notviolate the Act, relied in part on the legislative historyindicating that Congress specifically intended Section10(b) to apply to agreements with minority unions inorder to stabilize bargaining relations. Noting that laborlegislation traditionally entails compromise, the Courtobserved.that the interest in employee freedom of choice isone of those given large recognition by the Act asamended. But neither can one disregard theinterest in "industrial peace which it is the overallpurpose of the Act to secure." 4The Board, in light ofBryan,has since held that Section10(b) is applicable to a refusal-to-bargain defense thatthe bargaining relation was unlawfully established 53Local Lodge No. 1424, JA M, AFL-CIO [Bryan Manufacturing Co.]v NLRB, 362 U.S. 411 (1960).4 Id at 428,citations omitted.5BarringtonPlaza and Tragniew, Inc,185 NLRB 962 (1970),enforcementdenied on other groundssubnom Tragmew, Inc., andConsolidated Hotels of California vN.LR B.,470 F 2d 669 (C.A. 9,1972);Roman Stone Construction Company, and Kindred ConcreteProducts, Inc.,153 NLRB 659, fn. 3 (1965).Respondent may not;at thislate date, attack either theinitial recognitionof the Union by Respondent or the initialcontract. It cannot defend against the refusal-to-bargaincomplaint on the ground that the original contract wasentered into at a time when the Union did not represent amajority of the employees of Respondent. Nor can itdefend on the ground that the Union did not represent amajority of the employeesin theoverallmultiemployerbargainingunit. That contract must be considered valid onboth those grounds. The presumption of majority statuswhich continued over the years based on successivecontracts applies both as to the employees of Respondentand to the employees in the multiemployer unit. I thereforefind that the General Counsel has properly relied on thatpresumption to establish the Union's majority in the unit inquestion. It remainsto be considered whether Respondenthas successfully rebutted that presumption.2.The attempt to rebut the presumptiona.The background lawInJames W. Whitfield, d/b/a Cutten Supermarket, 220NLRB 507 (1975), the Board summarized the existing law,holding at 508:It is wellsettled that Section 8(a)(5) and Section 8(d)of the Act require an employer to recognize and bargainin good faith with the bargaining representative selectedby a majority of its employees. That recognitionestablishes a presumption of majoritystatuswhich, incircumstancessuch asthis,may be rebutted.6 Theemployer may lawfully refuse to bargain with the unionif it rebuts the presumption by affirmatively establishingthat the union has in fact lost its majority status, orshows that it has sufficient objective bases for reason-ably doubting the union's continued majority status.?To establish sufficient objective bases, however, re-quires more than the mere assertion thereof based uponthe employer's subjective frame of mind.8 Furthermore,the employer must not have engaged in any conducttending to encourage employee disaffection from theunion-96CfN L.R B v. Frick Company,423 F.2d 1327 (C A. 3, 1970),Keller PlasticsEastern,Inc.,157 NLRB 583 (1966).7Celanese Corporation ofAmerica,95 NLRB 664, 672 (1951),PeoplesGas System, Inc,214 NLRB 944 (1974).8 Laystrom Manufacturing Co,151 NLRB 1482 (1965), enforcementdenied359 F.2d 799 (C A. 7, 1966),AutomatedBusinessSystems, Inc, aDivisionof LittonBusinessSystems,Inc, 205 NLRB 532 (1973),enforcementdenied 497 F.2d 262 (C.A. 6, 1974).9 Peoples Gas Systems Inc., supra.InBartenders,Hotel,Motel and Restaurant EmployersBargaining Association of Pocatello, Idaho and its Employer-Members,213NLRB 651, the Board held that theseprinciples are equally applicable whether the union wascertified by the Board or was recognized without Boardcertification. In that case, the Board held that the existenceof a prior contract, lawful on its face, raised a presumptionthat the union was the majority representative at the timethe contract was executed and also raised the presumptionthat the union's majority continued at least through the lifeof the contract. The Board held that "Following theexpiration of the contract . . . the presumption continuesand, though rebuttable, the burden of rebutting it rests onthe party who would doso. . . ..The complaint does not allege that Respondent engagedin any unfair labor practice other than the refusal tobargain. There is no contention that Respondent engagedin any other conduct tending to encourage employeedisaffection from the Union.b.The alleged actual loss of majorityFor the reasons set forth above, the presumption ofcontinued majority which flowed from the contract, sur-vived the change in the bargaining unit and applied to thesingle-employer unit. It follows that the change in the unitis not in itself proof that the Union no longer represented amajority of Respondent's employees.In June 1974 the Union had about $11,000 in its treasuryand that amountwas decreasing.However, the Union'sliabilities did not exceedits assets,and even if they did theUnion's financial condition would not indicate how manyemployees the Union actually represented.About that time the Union had approximately 1,000members, of whom between 700 and 800 were paid up intheir dues. Those are industrywide figures and there is noway to tell from them how many of Respondent's employ-ees were unionmembers. Even if Respondent had estab-lished that a majority of its employees were not members ofthe Union, such a showing would not be the equivalent ofestablishing a lack of desire of those employees for union JIM KELLEY'S TAHOE NUGGET365representation. Employees may desire representation with-out wanting to join a union or pay dues.Orion Corporation,210 NLRB 633 (1974), enfd. 515 F.2d 81 (C.A. 7, 1975). Asthe Board stated inWald Transfer & Storage Co.,218NLRB 592 (1975):_It has been clearly established that a distinction existsbetween union membership and union support, fore-closing relying upon one as evidence of the other. Here,union membership being voluntary in this right-to-workState emphasizes that distinction.Many employeeswhile approving of the Union may not choose to give ittheir financial supportorparticipate as members .33SeeTerrellMachine Company,173 NLRB 1480 (1969),enfd. 427F.2d 1088(C.A. 4, 1970),cert.denied 398 U.S. 929;N.L RB. vGulfmont Hotel Company,362 F.2d 588,592 (C.A. 5, 1966).The Union sought'funds from the International toorganize-employees in the industry and to build up itsmembership so that it would have strength in negotiatingthe next contract. The Union also accepted Internationaltrusteeship.Those facts,however,do not indicate whetheror not-Respondent-represented a majority-of Respondent'semployees.The Union wanted to obtain more members inthe industry and it engaged in some internal revisions, but itwould be sheer speculation to make an evaluation based onthose facts as to the number of Respondent's employees theUnion actually represented.Some of the bartenders at the Overland Hotel in Renotold Staff,in substance,that they were dissatisfied with theUnion.There is no evidence in the record thatanyof theemployees of Respondent ever expressed dissatisfactionwith the Union to Staff.There is nothing in the LM-2 forms filed by the Unionthat can be read to indicate that a majority of Respondent'semployees did not want representation by the Union.The above matters'in themselves and when considered inconnection with the matters set forth below relating toRespondent's claimed reasonable doubt as to the Union'smajority, fall short of establishing that the Unionin fact didnot represent a majority of Respondent's employees.c.The alleged reasonably based doubt of theUnion's majority statusRespondent made its decision to question the Union'smajority status on September 16, 1974.That decision wasmade while Respondent was still part of the multiemployerbargaining unit and still bound by the multiemployercontract.At thesametime that it decided to question theUnion'smajority,Respondent also decided to withdrawfrom the Association.The withdrawal from the Associationtook place 2 days later on September 18, 1974,and bothRespondent and the Union were notified.However, Re-spondent did not notify the Union that it' questioned theUnion'smajority status until October 23,1974.Respondentdid not file a petition for an election until July 25, 1975.The Board has long held that questions relating to anemployer's reasonably based doubt as to a union's contin-ued majority cannot be resolved by the application of anymechanical formulas and can only be answered "in the lightof the totality of all circumstances involved in a particularcase."Celanese Corporation of America,95 NLRB 664(1951). In the instantcaseRespondent has raised a numberof matters on which it claims to have based a reasonabledoubt as to the Union's majority. These matters must beconsidered in the context of the major disruption in thebargaining unit which occurred when- Respondent with-drew from the Association and the filing by Respondent ofa petition for an election. Also to be considered, however, isthe fact that Respondent made the decision to question theUnion's majority before it withdrew from the multiemploy-er bargaining unit and the fact that Respondent did not seefit to file a petition for an election until some 10 monthsafter it decided to question the Union's majority.At a meeting during the first part of August 1974,Respondent Secretary-Treasurer and Comptroller CannontoldGeneralManagerMiltonberger and President Kelleythat the rumor was that the Union had about 800 to 1,000members in the entirearea.Membership in the Union isone factor to be considered.People's Gas System, Inc., 214NLRB 930 (1974);Convair Division of General DynamicsCorporation,169 NLRB 131 (1968). -However, Cannon'sremarks were not only based on rumor but were keyed tounion membership in the industry as a whole rather than tomembership among Respondent's employees.-In addition,as, is set forth in more detail above, a lack of employeemembership cannot be equated to a lack of desire ofemployees for union representation.Orion Corp., supra;Wald Transfer & Storage Co., supra.Sometime after July 22, 1974, 'Cannon read articles inlocalnewspapers which reported that ' the ' Union wasreorganizing and had brought in organizers. Cannon'stestimony with regard to those newspaper articles gives littlesupport for his contention that he reasonably doubted theUnion's majoritystatus.-At a meeting on September 10 or 12, 1974, Cannonreported to the other company officials that the rumor wasthat- theUnion was financially in trouble, and that theUnion was trying to organize and obtain funds from out ofstate.Rumors are not objective criteria. In any event aunion may have financial difficulties'-whether or not itrepresents a- majority, and -organizational activity, onlyindicates that a uniondesiresmoremembers than it has.At the meeting in the first part of August 1974, Cannontold-the other officials of Respondent that, to his knowl-edge,no grievances had ever been filed by the Umon.19 Aunion's lack of activity is one factor that must be evaluatedin-determining whether a company has a reasonably baseddoubt of a union's majority.Taft Broadcasting,201 NLRB801 (1973). However, in the instant case there is no showingthat the filing of grievances was warranted, and-there is noshowing, that the Union failed to actively represent theemployees in the past. Cannon testified that sometimebetween the end of July and early October 1974, he askedSupervisors McHatton and Schlegel if there had been anyunion activity around and McHatton told him there hadbeen people in there. Apart from that testimony andCannon's assertionthat no grievances had been filed, there19Cannon also said that there never had been any correspondence asfaras an election was concerned. As is set forth above, the presumption ofmajority can be based on either certification or voluntary recognition. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDisno evidence that Cannon believed that the Union hadbeen inactive in the past or that the Union's activity duringthe summerof 1974 was substantially different than it hadbeen before.20In the first part of August 1974, Cannon spoke to Kelleyand Miltonberger about the turnover rate of its employees.The rate was about 4 to I a year, with four employees beinghired for every one that remained per year. Cannon saidthat he didn't think the Union had a controlling member-ship because of the amount of personnel turnover. At themeeting of September 16, 1974, at which the decision toquestionthe Union's majority was made, Cannon told theother officials of Respondent that-the turnover was so greatthat he could not see how the, employees would bring in avote for the Union. High--turnover is one circumstanceamong others that must be considered.People's Gas System,supra;Convair Division of General Dynamics, supra, Ken-tucky News, Incorporated,165 NLRB 777 (1967). However,high employee turnover in itself is insufficient to establish a.reasonabledoubt as to-a-union's majority, and the Boardhas repeatedly.held that new employees will be presumed tosupport the Union in the same ratio as those they mayreplace-Strange and Lindsey, Inc., etc., d/b/a, Pepsi-Cola-Dr. Pepper Bottling Co.,219 NLRB 1200 (1-975);King RadioCorporation,:-208NLRB 57& (1974), enfd. 510 F.2d 1154(C.A. 10,,1975):, -Cannon knew that some of the employees were dissatis-,feed with, the Union. Waitress Tucker told Cannon that-shehad never belonged to- the Union- and that she couldn't seewhere the Union could do anything. Tucker madea.similarremark to McHatton which was passed on to Cannon.McHatton also passed on to Cannon the remark byemployee Wilmurth that Wilmurth didn't see what good theUnion was -going to do.21 Inaddition,McHatton toldmanagementofficials about bits and pieces of conversa-tionshe heard from other employees, the names of whomhe ,could not recall,concerningthe Union going broke, theUnion not having enough organized people and theirfeelingthat the Union could not do anything for -them.Schlegel-told Cannon that he overheard, casino cashierDrew say that she didn't care for union-activities and shecouldn't unders-tand whatthe-Union could do for her. Drewwas not within the bar and culinary employees bargainingunit.Respondent's evidence thus establishes that Cannonhad reason to believe that three named employees, one ofwhom was not a member of the;bargaining unit in question,had expressed disapproval of the Union. In addition, hewas informed that bits and pieces of overheard conversa-tions by, an undisclosed number of other employees, alsoindicated-dissatisfaction.There were between 35 and 52employees in the bar and culinary employeesunit. Theevidence adduced by Respondent falls far short of estab-lishing that a majority of the, employees in the bargainingunit expressed displeasure with the Union. The number ofemployees who expressed displeasure -with the Union wasinsubstantial with relation to the overall employee comple-20McHatton testified that he couldn't "recollect" whether he` had seenUnion business agents on the premises for business purposes beforeSeptember 1974: Schlegel testified thatwhenhe worked at Respondent'spremisesbetween May and December 1974, he saw one union representativein September. That testimony does not establish a lack of union activity. Inaddition, there is no evidence that those supervisors communicated suchinformation to Cannon.ment in the unit and Respondent -could -not base areasonable doubt of majority on such a limited number ofremarks. Cf.Strange and Lindsey Beverages, supraInUnited Supermarkets, Inc.,214 NLRB 958 (1974), theBoard held that an employer did not have a reasonabledoubt based on objective facts as to the Union's continuingmajority status. The Board held:-A showing of such doubt requires more than anemployer's mere assertion of it, and more than proof ofthe employer's subjective frame of mind. The assertionmust be supported by objective considerations, that is,some substantial and reasonable grounds for believingtheUnion has lost its majority status. [Footnotesomitted.]After considering all of the factors set forth above, Iconclude that Respondent did not have substantial. andreasonable, grounds for believing- the Union had lost itsmajority, status. Respondent's assertion in.that regard wasbased on subjective rather than objective considerations.22In sum, I find that the- presumption of continued majorityhas not been rebutted either by-a showing that the Union infact lost its majority status or by a showing that-Respon-dent had a sufficient objective basis for reasonably doubt-ing the Union's continued majority. I find that Respondentviolated Section 8(a)(5) and (1) of the Act as alleged in thecomplaint.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection' with the operations ofRespondent described in section I 'above, have a close,intimate, and substantial relationship to trade, traffic, andcomnierce among the several States and tend to lead'tolabor disputes burdeningand obstructing commerce andthe free flow of commerce.--V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered toceaseand desist -therefrom and to take certain affirmativeaction designed to effectuate the policies'of the Act.Having found that Respondent violated Section 8(a)(5)and (1)-of the Act by unlawfully withdrawing recognitionfrom the Union and by refusing to bargain with the Unionas the exclusive;, representative of its employees in theaforesaid appropriate unit, ,I shall recommend that Respon-dent be ordered.to recognize and, upon request, to bargainin good faithwith the Union as the exclusive representativeof its employees in that unit.21It is noted that Wilmurthapplied for membership in the Union andpaid hisinitiation fees and dues.22 Cannon's remark thatturnoverwas so greatthat he could not see howthe employeeswould bring in a votefor the Union was merely one exampleof Respondent's subjectiveapproach. JIM KELLEY'S TAHOE NUGGET367CONCLUSIONS OF` LAW1.Respondent is an employer engaged in commercewithin' the meaning of Section 2(6) and (7) of the Act, and itwill effectuate-the policies of the Act for the Board to assertjurisdiction.2.The Union is a labor organization within the mean-ing of Section 2(5),of the Act,3.All employees employed by Respondent in its barand culinary operations at its Crystal Bay, Nevada,operations, excluding all.-other employees, guards andsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a)-of the Act.5.By withdrawing recognition from the Union and byrefusing- to bargain with the Union, Respondent hasengaged inunfair labor,practices withm with meaning ofSection 8(a)(5) of the Act:6. " By the foregoing-conduct, Respondent has interferedwith, restrained, and coerced employees in, the exercise ofrights-guaranteed in Section 7 of the Act, thereby engaging,in unfair labor practices Within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER23,The- Respondent, Tahoe Nugget, Inc. d/b/a Jim Kelley'sTahoe Nugget Crystal Bay, Nevada, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to recognize and bargain in good faith withHotel-Motel-Restaurant Employees & Bartenders Union,Local 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, as the exclusive represen-tative of its employees in the following bargaining -unit:All employees employed by it in its bar and culinaryoperations at its Crystal Bay, Nevada, operations,excluding all other employees, guards and supervisorsas defined in the Act.(b) In any like -or related manner, interfering with,restraining or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the ' following affirmative action which' isnecessary to effectuate the policies ofthe Act(a)Recognize and, upon request, bargain in good faithwithHotel-Motel-RestaurantEmployees & BartendersUnion,Local- 86,Hotel - & Restaurant Employees &Bartenders ,International Union, AFL-CIO, as the exclu-sive representative of its employees, in the unit describedabove.(6) Post at its Crystal.Bay, Nevada, facility copies of theattached notice marked "Appendix." 24 Copies of the noticeon forms provided by the Regional Director for Region 20,after being duly signed by its authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply here with.23 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided, in Sec. 102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.24 In the event the Board's Order is enforced by"a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Order, ofthe National Labor RelationsBoard," shall -read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment-We hereby notify you that:WE WILL NOT refuse to recognize and bargain in goodfaith with Hotel-Motel-Restaurant Employees & Bar-tenders Union, Local 86, Hotel & Restaurant Employ-ees &-Bartenders International Union, AFL-CIO, asbargaining unit:All employees employed by us in our bar andculinary operations, at our Crystal Bay, Nevada,operations, excluding all other employees, guardsand supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the Act.WE wu.L recognize, and, upon request, bargain ingood faith with said Union as the exclusive, representa-tive of our employees in that unit.TAHOE NUGGET, INC.D/B/A JIM KELLEY'S TAHOENUGGET